Case 3:19-cv-14228-BRM-LHG Document 15 Filed 07/26/19 Page 1 of 1 PageID: 287




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                       MINUTES



NEWARK
Judge: BRIAN R. MARTINOTTI                                   Date: 07/26/2019
Court Reporter:                                              Docket No: 3:19-14228


Title of the Case:

AMERICANS FOR PROPERTY
v.
GURBIR GREWAL, et al

Appearances:

Kevin H. Marino, John A Boyle, Keith Forst & Derek I. Shaffer, Attorneys for Plaintiff
Stuart Feinblatt, Asst Attorney General, Attorney for Defendants


Nature of Proceedings:

Status Conference held.
Court Ordered the parties are to meet and confer to discuss the entry of a consent order setting for
a briefing schedule wherein all submissions are due by 10/09/19. Hearing on the application will
be held on 10/18/19 at 10:00 am pending determination by the Court. There will be no
enforcement of the Statute pending a decision by the Court. The parties to report back no later
than 07/31/19.

                                                      Lissette Rodriguez, Courtroom Deputy


Commenced: 9:30 am
Concluded: 11:00 am
